


Exhibit 10.19

 

November 13, 2008

 

Maninder Hora

[***]

[***]

 


RE: RETENTION BONUSES AND SEVERANCE BENEFITS

 

Dear Maninder:

 

We view your contributions as an officer of Facet Biotech Corporation (“Facet”)
as important to our long-term success.  Acknowledging this, we would like to
summarize the retention bonuses we are offering you in connection with our offer
of employment to you.

 

Retention Bonuses

 

Subject to your acceptance of employment with Facet and continued employment in
good standing through the applicable bonus dates (each, a “Bonus Date”) and the
terms and conditions of this letter agreement (this “Letter Agreement”), you
will earn, and Facet will pay you, the “Retention Bonuses” set forth below:

 

·                  May 31, 2009 - $45,000

·                  September 4, 2009 - $67,500

 

Subject to the terms and conditions of this Letter Agreement, each Retention
Bonus would be paid with the next regular paycheck following the applicable
Bonus Date.

 

Notwithstanding the foregoing or anything else in this Letter Agreement, if
prior to a Bonus Date Facet terminates your employment without “Cause” (as that
term is defined in Facet’s Retention and Severance Plan (the “RSP”)), then on
the date of such employment termination you would, subject to the last sentence
in this paragraph, earn a prorated amount of the portion of any Retention
Bonuses that you otherwise would have earned.  The foregoing proration would be
based on the number of months between December 1, 2008 and such termination
date, rounded up to the nearest whole month.  Any portion of your Retention
Bonuses that would be payable pursuant to this paragraph would be earned
provided that you sign, and do not revoke, Facet’s form of release agreement
(“Release Agreement”), and we would pay such portion of your Retention Bonus
promptly after the effective date of your Release Agreement and in any event,
provided that your Release Agreement has become effective, within 60 days after
your termination date.

 

Notwithstanding the terms of the RSP or the preceding paragraph, should your
employment be terminated without Cause in connection with or following a “Change
in Control” (as that term is defined in and determined under the RSP) and
provided you sign, and do not revoke, the Release Agreement, we would pay you
the full amount of your Retention Bonuses that you have not yet

 

--------------------------------------------------------------------------------


 

earned promptly after the effective date of your Release Agreement and, in any
event, provided that your Release Agreement has become effective, within 60 days
of the date of your employment termination.

 

If Facet terminates your employment for Cause or you voluntarily terminate your
employment, then you would not receive any portion of your Retention Bonuses
that you have not earned.

 

You agree that none of your Retention Bonuses would be “grossed up” and will be
subject to all applicable payroll withholdings and deductions.

 

Additional Provisions

 

Notwithstanding anything contained in this Letter Agreement to the contrary, no
amount payable pursuant to this Letter Agreement on account of your termination
of employment which constitutes a “deferral of compensation” within the meaning
of the Treasury Regulations issued pursuant to Section 409A of the Internal
Revenue Code (the “Section 409A Regulations”) will be paid unless and until you
have incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, if you are a “specified employee” within the meaning
of the Section 409A Regulations as of the date of your separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of your separation from service will paid to you before the date (the
“Delayed Payment Date”) which is first day of the seventh month after the date
of your separation from service or, if earlier, the date of your death following
such separation from service.  All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date.

 

Facet intends that income provided to you pursuant to this Letter Agreement will
not be subject to taxation under Section 409A of the Internal Revenue Code.  The
provisions of this Letter Agreement shall be interpreted and construed in favor
of satisfying any applicable requirements of Section 409A.  However, Facet does
not guarantee any particular tax effect for income provided to you pursuant to
this letter.  In any event, except for Facet’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
you, Facet will not be responsible for the payment of any applicable taxes
incurred by you on compensation paid or provided to you pursuant to this Letter
Agreement.

 

Except as otherwise provided in this Letter Agreement, all of the other terms
and conditions of your employment relationship with Facet will continue to
apply.  This Letter Agreement is not intended change the “at will” nature of
your employment with Facet.  You would continue to be free to resign at any
time, just as Facet would be free to terminate your employment at any time, with
or without cause.

 

The terms of this Letter Agreement, when accepted by you, supersede, with the
exception of the RSP, all prior arrangements, whether written or oral, and
understandings regarding the subject matter of this Letter Agreement.

 

--------------------------------------------------------------------------------


 

I would like to thank you for your many contributions to our biotechnology
operations and for your continued support and dedication to Facet.

 

To indicate your acceptance of the terms of this Letter Agreement, please sign
and date this Letter Agreement in the space provided below and return it to Gwen
Carscadden, Human Resources Department, by December 5, 2008.

 

Sincerely,

 

/s/ Faheem Hasnain

 

 

 

Faheem Hasnain

 

President and Chief Executive Officer

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

/s/ Maninder Hora

 

Maninder Hora

 

 

 

December 1, 2008

 

Date

 

 

--------------------------------------------------------------------------------
